DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Multiple elements in multiple paragraphs (for example paragraph [0006]) do not have corresponding element presented in figures. Paragraph 7 talks about   counterweight slot (121) which is on fig. 3 does not look like counterweight slot. Examiner was not able to find any sensible representation of the counterweight slot. Radar base 200, radar base plate (110) are not present in figures at all and similarly many other elements. Similarly a first counterweight slot (111)(looks like in fig 2 shows to the protrusion in 11), the first counterweight slot (111) is provided at an edge of the base plate (110)(not presented in fig) and is in a ring shape around the base plate (110), the first counterweight slot (111) includes a lower edge (1112)(not presented in figures).
Also according to specification there is a fixing hole 115 but none of the figures have element 115.
Specification also refers to some elements but does not indicate on which figure. 
Applicant is advised to correct all the drawings as well.
Appropriate correction is required.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
The drawings are objected to under 37 CFR 1.83(a) because they fail to show elements as described in the specification [0006], [0007].  Any structural detail that is essential for a proper 

Allowable Subject Matter
Claims 1-14 allowed.
The following is a statement of reasons for the indication of allowable subject matter:   Closest available prior art cited in 892 form does talk about counterweight but does not explicitly teach or render obvious specifics of the counterweight related subject matter described in the claim.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Specification informalities and Drawing Informalities.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645